DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  invention of group II, claims 4-8, 16, 19-24, in the reply filed on 3/4/2022 is acknowledged.
Applicant’s election without traverse of the specie, heavy menstrual bleeding associated with uterine leiomyomas, in the reply filed on 3/4/2022 is acknowledged.
Claims 1-3, 9, 10, 15, 20, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-8, 11-14, 16-19, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/143669 (‘669) in view of Orilissa prescribing information, 8/2019, from IDS 3/4/2022, herein after referred as Orilissa.
‘669 teaches a method of using 4-((R)-2-[5-(2-fluoro-3-methoxy-phenyl)-3-(2-fluoro-6-trifluoromethyl-benzyl)-4- methyl-2,6-dioxo-3,6-dihydro-2H-pyrimidin-1-yl]-1-phenyl-ethylamino)-butyric acid (elagolix), in combination with estradiol and norethindrone acetate, for treating heavy bleeding associated with uterine fibroid (see the abstract and claims 1-3). ‘669 teaches the dosage used as 300, 400, or 600 mg daily (see for example [0052]).
‘669 does not expressly teach the use of omeprazole together with elagolix. ‘669 does not expressly teach the dosage adjustment of omeprazole.
Orilissa teaches elagolix is a weak inhibitor of CYP 2C19. Co-administration with elagolix may increase plasma concentrations of drugs that are substrates of CYP2C19 (e.g., omeprazole) (see page 12, Section 7.1). Orilissa teaches drug-drug interaction between omeprazole and elagolix: “No dose adjustments are needed for omeprazole at doses of 40 mg once daily or lower. When ORILISSA is used concomitantly with higher doses of omeprazole, e.g. inpatients with Zollinger-Ellison syndrome, consider dosage reduction of omeprazole.” (see page 13, Table 7). 
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the dosage of omeprazole when the dosage of omeprazole is 40mg or above or not to adjust such dosage when it is 40mg or lower. 
One of ordinary skill in the art would have been motivated to adjust the dosage of omeprazole when the dosage of omeprazole is 40mg or above or not to adjust such dosage when it is 40mg or lower. It is known that when a patient is co-administering elagolix and omeprazole together, omeprazole has, dosage reduction for omeprazole would be needed if the dosage of omeprazole is above 40mg.  Therefore, if the patient is taking elagolix, with estradiol and norethindrone acetate, for uterine fibroid, and also taking omeprazole for Zollinger-Ellison syndrome, then the dosage of omeprazole would be required to be decreased.  Although the here claimed pharmacokinetic properties is not taught, it is considered as a resulting effect of co-administration of elagolix and omeprazole together. Reduction of high dose of omeprazole would be reasonably expected to impart therapeutic effects for both elagolix and omeprazole while avoid overdosing of omeprazole because of the drug-drug interaction.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/            Primary Examiner, Art Unit 1627